On writ of error we review judgment in favor of defendant on demurrer sustained to an original and to a first, second and third amended declaration.
Neither declaration is sufficient in its allegations to state a cause of actionable negligence against the defendant.
Judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. BUFORD, THOMAS and ADAMS, J. J., concur.
Justices WHITFIELD, BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                    ON PETITION FOR REHEARING